Citation Nr: 9933131	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had military service from December 1942 to February 1946.  
He died July 19, 1991; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
a July 1998 determination from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death. 


FINDINGS OF FACT

1.  The veteran died July 19, 1991, at which time he had no adjudicated, 
service-connected disabilities.

2.  The appellant's claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable evidence 
showing that this claim is plausible or capable of substantiation.

3.  There is no competent evidence of bronchogenic carcinoma until 
approximately 45 years after service and there is no competent medial 
evidence or opinion that the cancer had its onset during service or in 
proximity thereto.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died July 19, 1991.  The death certificate indicates that the 
immediate cause of death was bronchogenic carcinoma, advanced, with no 
antecedent or contributory causes listed.

The appellant applied for death benefits in May 1997; the RO denied her 
claim in July 1998 and she timely appealed the decision in August 1998.  
She is the veteran's widow.  

The reports of Army medical examinations provided are dated 1945 and 1946.  
The 1945 medical examination of the veteran's lungs was negative and he was 
noted to be "physically fit."  The report of a May 1946 separation 
examination shows that the veteran's respiratory system was normal and a 
chest x-ray examination was negative.  No defects or abnormalities were 
noted.  The certificate of death shows the veteran died in July 1991 from 
bronchogenic carcinoma.  No other disabilities were listed.

In March 1999 a private hospital provided a summary of admissions 
indicating that the veteran had been admitted in 1990 and 1991 for 
bronchogenic carcinoma. 

In March 1999, the appellant testified at a personal hearing at the RO, 
stating, in effect, that she believed the veteran's cancer was related to 
service, that while he was in service no medical records were written, and 
that he lived so long after service because he was treated right after the 
war and became well. At the hearing the hearing officer repeatedly asked 
the appellant whether she wanted a travel board hearing before the Board, 
inasmuch as she had requested one on her VA Form 9.  She never directly 
answered the question, merely stating that she wished the hearing officer 
to grant her claim.  Due to her the appellant's failure to state that she 
still wanted a travel board hearing and her expressed wishes for the 
hearing officer to decide her claim, it is concluded that in effect she 
accepted the hearing before the hearing officer in lieu of a travel board 
hearing.  See Transcript, pp.3-4.


Analysis

The threshold issue to be decided is whether the appellant has presented 
evidence of a well-grounded claim.  Under the law, a person who submits a 
claim for benefits shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist the appellant 
in the development of the claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In order for a claim of entitlement to service connection for the cause of 
the veteran's death to be well grounded, there must be competent evidence 
of a service-connected disability that was either the principal or 
contributory cause of the veteran's death.  38 C.F.R. § 3.312; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  In the instant case, the cause of the 
veteran's death was noted as bronchogenic carcinoma.  He was not service-
connected for pulmonary problems at the time of his death.

Although the veteran had no adjudicated, service-connected disabilities at 
the time of his death, service connection may be established where the 
evidence shows that an injury or disease resulting in disability was 
contracted in the line of duty coincident with military service, or if 
preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for certain 
chronic diseases, such as leukemia and malignant tumors, on a presumptive 
basis when such is manifested to a degree of 10 percent disabling within 
one year following a veteran's release from active duty (within three years 
for pulmonary tuberculosis).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, service connection may be established for any 
disease diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Despite appellant's claim that the veteran was treated for lung problems 
while in service at "station hospitals," no evidence in support of 
appellant's claim was provided.  Further, appellant has not demonstrated 
that she possesses a recognized degree of medical knowledge to be competent 
to offer opinions as to medical diagnoses or causation.  Therefore, her 
statements and hearing testimony asserting that the veteran had pulmonary 
problems that either began during or were otherwise related to his period 
of military service are not competent and thus not sufficient to establish 
a plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In sum, the current claims file is negative for competent evidence showing 
that bronchogenic carcinoma was first present during the veteran's period 
of service or manifested within the presumptive period, or that it was 
otherwise related to service.  The initial evidence of bronchogenic 
carcinoma was more than 40 years after service and there is no competent 
evidence or opinion linking it to service.  The appellant has not 
identified any further available, probative evidence of her claim.  There 
is consequently no competent evidence to establish that a disability 
related to service caused or contributed substantially or materially to the 
veteran's death.

As noted above, the appellant was asked more than once at her hearing 
whether she still wanted a travel board hearing as previously requested.  
There is no reason to believe that she did not understand the question, but 
for some reason known only to her, she failed to answer it outright.  
However, as she kept indicating that she wanted the hearing officer to 
decide her claim and at one time said, "I just 
want...that you will consider my claim, no more," the Board concludes that, 
in effect, she withdrew her request for a travel board hearing.  See 
Transcript, pp.3-4.

For these reasons, the Board finds that no evidence has been submitted to 
show a connection between the cause of the veteran's death and military 
service.  Consequently, the claim of entitlement to service connection for 
the cause of the veteran's death must be denied as not well grounded.  
38 U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.312.


ORDER

The appellant's claim for service connection for the cause of the veteran's 
death is not well grounded.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 


